Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         12-MAR-2019
                                                         08:17 AM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


          HOKU LELE, LLC, a Hawaii limited liability
    company; DONN EISELE, Petitioners/Plaintiffs-Appellants,

                                 vs.

        CITY AND COUNTY OF HONOLULU, a Hawaii municipal
           corporation, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 10-1-1448)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Plaintiffs-Appellants Hoku Lele, LLC, and

Donn Eisele’s application for writ of certiorari filed on
January 14, 2019, is hereby rejected.

          DATED:   Honolulu, Hawaii, March 12, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson